Exhibit 10.1
 
Execution Version
 
 
AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT
 
by and among
 
ABERDEEN ASSET MANAGEMENT INC.
 
ABERDEEN ASSET MANAGEMENT PLC
 
ARTIO GLOBAL INVESTORS INC.
 
ARTIO GLOBAL HOLDINGS LLC
 
RICHARD C. PELL
 
and
 
RUDOLPH-RIAD YOUNES
 
dated as of February 13, 2013
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

       
PAGE
          ARTICLE 1     DEFINITIONS
2
           
Section 1.01
 
Definitions
2
 
Section 1.02
 
Other Definitional and Interpretative Provisions
7
 
ARTICLE 2
 
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT
7
 
Section 2.01
 
Basis Adjustment
7
 
Section 2.02
 
Exchange Basis Schedule
8
 
Section 2.03
 
Tax Benefit Schedule
8
 
Section 2.04
 
Procedures, Amendments
8
          ARTICLE 3     TAX BENEFIT PAYMENTS
9
           
Section 3.01
 
Payments for Taxable Years Beginning on or after January 1, 2014
9
 
Section 3.02
 
Payment for the 2012 Taxable Year and Taxable Year(s) in Calendar Year 2013
10
 
Section 3.03
 
No Duplicative Payments
10
 
Section 3.04
 
Pro Rata Payments
10
          ARTICLE 4     TERMINATION
11
           
Section 4.01
 
Early Termination and Breach of Agreement
11
 
Section 4.02
 
Early Termination Notice
12
 
Section 4.03
 
Payment upon Early Termination
12
          ARTICLE 5     SUBORDINATION AND LATE PAYMENTS
12
           
Section 5.01
 
Subordination
12
 
Section 5.02
 
Late Payments by the Corporation
12
          ARTICLE 6     NO DISPUTES; CONSISTENCY; COOPERATION
12
           
Section 6.01
 
Principal Participation in the Corporation's Tax Matters
12
 
Section 6.02
 
Consistency
13
 
Section 6.03
 
Cooperation
13
          ARTICLE 7     MISCELLANEOUS
13
           
Section 7.01
 
Notices
13
 
Section 7.02
 
Counterparts
15
 
Section 7.03
 
Entire Agreement; No Third-Party Beneficiaries
15
 
Section 7.04
 
Governing Law
15
 
Section 7.05
 
Severability
15

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

 
Section 7.06
 
Successors; Assignment; Amendments; and Waivers
15
 
Section 7.07
 
Titles and Subtitles
16
 
Section 7.08
 
Resolution of Disputes
16
 
Section 7.09
 
Reconciliation
18
 
Section 7.10
 
Withholding
18
 
Section 7.11
 
Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets
19
 
Section 7.12
 
Confidentiality
19
 
Section 7.13
 
Effect of Merger on Prior Agreement
20
 
Section 7.14
 
Effectiveness: Termination
20
 
Section 7.15
 
U.S. Subsidiaries
20
 
Section 7.16
 
Acknowledgment
20
 
Section 7.17
 
Good Faith and Fair Dealing
20
 
Section 7.18
 
Assumption Agreement
21
 
Section 7.19
 
Principals
21

 
 
ii

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT
 
This AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT (as amended from time to
time, this “Agreement”), dated as of February 13, 2013, is hereby entered into
by and among Aberdeen Asset Management Inc., a Delaware corporation (the
“Corporation”), Aberdeen Asset Management PLC, a public limited company
organized and existing under the laws of the United Kingdom, solely for purposes
of the guarantee provision above its signature line and Section 7.15,
(“Guarantor”), Artio Global Investors Inc., a Delaware corporation (“AGI”),
Artio Global Holdings LLC, a Delaware limited liability company (“AGH”), Richard
C. Pell and Rudolph-Riad Younes.
 
RECITALS
 
WHEREAS, the Principals (as defined below) held Class A Units (“Units”) in AGH,
which was treated as a partnership for U.S. federal income tax purposes;
 
WHEREAS, the Principals have exchanged their Units (an “Exchange”, and each such
date an Exchange occurs, an “Exchange Date”) pursuant to the Exchange Agreement
(as defined below) with AGI for shares of Class A common stock of AGI, par value
$0.001 per share (“Class A Shares”), with the concurrent cancellation of an
equal number of shares of Class B common stock of AGI, par value $0.001 per
share (“Class B Shares”), and AGI now owns 100% of the outstanding Units of AGH
which is, therefore, treated as an entity that is disregarded as separate from
its owner for Tax purposes;
 
WHEREAS, the assets of AGI and AGH have an increased tax basis for U.S. federal
income tax purposes as a result of the Exchanges;
 
WHEREAS, pursuant to, and subject to the terms and conditions of, the Agreement
and Plan of Merger among Guarantor, Guardian Acquisition Corporation and AGI,
dated as of February 13, 2013 (as the same may be amended, the “Merger
Agreement”), AGI will become a wholly-owned subsidiary of the Corporation;
 
WHEREAS, AGI, AGH and the Principals have entered into the Tax Receivable
Agreement, dated as of September 29, 2009 (the “Original Agreement”) which they
desire to amend and restate in its entirety as provided herein, with such
amendment and restatement to become effective upon the Effective Time (as
defined in the Merger Agreement); and
 
WHEREAS, the parties to this Agreement desire to make certain arrangements to
share any tax benefits realized by the Corporation and AGI, in the case of a
separate state or local income tax return filed by AGI, as a result of the
Exchanges.
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
ARTICLE 1
DEFINITIONS
 
Section 1.01  Definitions.  As used in this Agreement, the terms set forth in
this Article 1 shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Advisory Firm” means KPMG LLP, or any other accounting firm that is nationally
recognized as being expert in Tax matters and that is appointed by the Board and
is reasonably acceptable to the Principals.
 
“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by the Corporation
to the Applicable Principal and all supporting schedules and work papers were
prepared by the Corporation in good faith.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls (as defined below), is
Controlled by, or is under common Control with, such first Person.
 
“Agreed Rate” means LIBOR plus 100 basis points.
 
“Agreement” is defined in the preamble of this Agreement.
 
“Amended Schedule” is defined in Section 2.04(b).
 
“Applicable Principal” means in respect of that portion of any Tax Benefit
Payment that arises from an Exchange or a deemed Exchange pursuant to clause (v)
of the definition of “Valuation Assumptions”, the Exchanging Principal or
Principal deemed to Exchange, as applicable.
 
“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of an Exchange and the payments made pursuant to this Agreement, as
calculated under Section 2.01, under Section 732(b) of the Code or Sections
743(b) and 754 of the Code or otherwise, as applicable, and, in each case,
comparable sections of state, local and foreign Tax laws.
 
A “Beneficial Owner” of a security means a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.  The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
 
“Board” means the board of directors of the Corporation.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
 
“Class A Shares” is defined in the Recitals of this Agreement.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Corporation” is defined in the Preamble of this Agreement.
 
“Corporation Return” means the U.S. federal, state, local and/or foreign Tax
Return, as applicable, of the Corporation or AGI, in the case of a separate
state or local income tax return filed by AGI, filed with respect to Taxes for
any Taxable Year.
 
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation or AGI,
in the case of a separate state or local income tax return filed by AGI, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.
 
“Default Rate” means LIBOR plus 300 basis points.
 
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
 
“Dispute” is defined in Section 7.08(a).
 
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
 
“Early Termination Notice” is defined in Section 4.02.
 
“Early Termination Schedule” is defined in Section 4.02.
 
“Early Termination Payment” is defined in Section 4.03(b).
 
“Early Termination Rate” means the long-term Treasury rate in effect on the
applicable date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Exchange” is defined in the Recitals of this Agreement; “Exchanged” and
“Exchanging” shall have correlative meanings.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” means the exchange agreement by and among AGI, the
Principals and the other parties thereto dated September 29, 2009, as the same
may be amended from time to time in accordance with the terms thereof.
 
“Exchange Assets” means each asset that is held by AGH, or by any of its direct
or indirect subsidiaries that is treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange.
 
“Exchange Basis Schedule” is defined in Section 2.02.
 
“Exchange Date” is defined in the Recitals of this Agreement.
 
“Exchange Payment” is defined in Section 5.01.
 
“Expert” is defined in Section 7.09.
 
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation or AGI, in the case of a separate state
or local income tax return filed by AGI, but using the Non-Stepped Up Tax Basis
instead of the Tax basis of the Exchange Assets and excluding any deduction
attributable to Imputed Interest.
 
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to AGI’s payments prior to the Effective Time and
the Corporation’s payment obligations, in each case under this Agreement.
 
“Initiating Party” is defined in Section 7.08(a).
 
“IPO” means the initial public offering of the Class A Shares of AGI.
 
“IRS” means the U.S. Internal Revenue Service.
 
“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, as published by Reuters (or other commercially
available source providing quotations of LIBOR) for London interbank offered
rates for U.S. dollar deposits for such month (or portion thereof).
 
“LLC Agreement” means, with respect to AGH, the Amended and Restated Limited
Liability Company Agreement dated September 29, 2009, among AGI, the Principals
and the other parties thereto, as the same may be amended from time to time in
accordance with the terms thereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Market Value” means, with respect to the Class A Shares, on any given date: (i)
if the Class A Shares are listed for trading on the New York Stock Exchange, the
closing sale price per share of the Class A Shares on the New York Stock
Exchange on that date (or, if no closing sale price is reported, the last
reported sale price), (ii) if the Class A Shares are not listed for trading on
the New York Stock Exchange, the closing sale price (or, if no closing sale
price is reported, the last reported sale price) as reported on that date in
composite transactions for the principal national securities exchange registered
pursuant to Section 6(g) of the Exchange Act, on which the Class A Shares are
listed, (iii) if the Class A Shares are not so listed on a national securities
exchange, the last quoted bid price for the Class A Shares on that date in the
over-the-counter market as reported by Pink Sheets LLC or a similar
organization, or (iv) if the Class A Shares are not so quoted by Pink Sheets LLC
or a similar organization such value as the Board, in its sole discretion, shall
determine in good faith.
 
“Material Objection Notice” has the meaning set forth in Section 4.02.
 
“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.
 
“Notice” is defined in Section 7.01.
 
“Objection Notice” is defined in Section 2.04(a).
 
 “Panel” is defined in Section 7.08(a).
 
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
 
“Permitted Transferee” shall mean any of the Permitted Transferees (as defined
in the LLC Agreement).
 
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
 
“Principal” means each of Richard C. Pell and Rudolph-Riad Younes, and any other
Person that becomes a Principal pursuant to Section 7.06.
 
“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the actual
liability for Taxes of the Corporation or AGI, in the case of a separate state
or local income tax return filed by AGI, determined, for the avoidance of doubt,
using the “with or without” methodology.  If all or a portion of the actual
liability for Taxes of the Corporation or AGI, in the case of a separate state
or local income tax return filed by AGI, for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination.  Notwithstanding anything to the contrary in this
Agreement, the calculation of Realized Tax Benefit shall not reflect any Basis
Adjustment with respect to an Exchange Asset which was amortized or depreciated
(whether or not utilized) in any taxable year ending on or before December 31,
2013.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the actual liability for Taxes of the
Corporation or AGI, in the case of a separate state or local income tax return
filed by AGI, over the Hypothetical Tax Liability for such Taxable Year
determined, for the avoidance of doubt, using the “with or without”
methodology.  If all or a portion of the actual liability for Taxes of the
Corporation or AGI, in the case of a separate state or local income tax return
filed by AGI, for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.
 
“Reconciliation Dispute” has the meaning set forth in Section 7.09.
 
“Reconciliation Procedures” means those procedures set forth in Section 7.09.
 
“Responding Party” is defined in Section 7.08(a).
 
“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.
 
“Senior Obligations” is defined in Section 5.01.
 
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
 
“Tax” means any and all U.S. federal, state, local and foreign tax, assessments
or similar charges that are based on or measured with respect to net income or
profits, whether as an exclusive or on an alternative basis, and any interest
related to such tax.
 
“Tax Benefit Payment” is defined in Section 3.01(b).
 
“Tax Benefit Schedule” is defined in Section 2.03.
 
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.
 
“Taxable Year” means a Taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign Tax law, as applicable (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is prepared) of the Corporation or AGI, in the
case of a separate state or local income tax return filed by AGI, beginning on
or after January 1, 2014, in which there is a Basis Adjustment or increased
depreciation, amortization or interest deductions attributable to an Exchange.
 
“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any Taxing
authority or any other authority exercising Tax regulatory authority.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable period.
 
“Units” is defined in the Recitals of this Agreement.
 
“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date,
the Corporation or AGI, in the case of a separate state or local income tax
return filed by AGI, will have sufficient Taxable income to fully offset the
deductions in such Taxable Year attributable to any Basis Adjustment, increased
depreciation or amortization deductions attributable to an Exchange, and Imputed
Interest, subject, in each case, to any limitations on the utilization of such
Tax items under applicable law, including any such limitations that arise as a
result of the Merger (as defined in the Merger Agreement), (ii) the U.S. federal
income Tax rates and state, local and foreign income Tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the Code and other law as in effect on the Early Termination Date, (iii)
any loss carryovers generated by any Basis Adjustment or Imputed Interest and
available as of the date of the Early Termination Schedule will be used by the
Corporation or AGI, in the case of a separate state or local income tax return
filed by AGI, on a pro rata basis from the date of the Early Termination
Schedule through the scheduled expiration date of such loss carryovers, (iv) any
non- amortizable assets will be disposed of on the fifteenth anniversary of the
Early Termination Date.
 
Section 1.02  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified.  All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.  Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof.  References to any
Person include the successors and permitted assigns of that Person.  References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.
 
ARTICLE 2
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT
 
Section 2.01  Basis Adjustment.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(a)  Exchange Assets.  For purposes of this Agreement, as a result of the
Exchanges, AGI is entitled to a Basis Adjustment for each Exchange Asset, the
amount of which Basis Adjustment is the excess, if any, of (i) the sum of (x)
the Market Value of the Class A Shares, cash or the amount of any other
consideration transferred to the Applicable Principal pursuant to the Exchange
as payment for the exchanged Units, to the extent attributable to such Exchange
Assets, plus (y) the amount of payments made pursuant to this Agreement with
respect to such Exchange, to the extent attributable to such Exchange Assets,
plus (z) the amount of debt and other liabilities allocated to the Units
acquired pursuant to such Exchange, to the extent attributable to such Exchange
Assets; over (ii) AGI’s share of AGH’s (or such subsidiary partnership’s) basis
for such Exchange Assets immediately after the Exchange, attributable to the
Units exchanged, determined as if (x) AGH (or such subsidiary partnership) were
to remain in existence as an entity for Tax purposes and (y) AGH (or such
subsidiary partnership) had not made the election provided by Section 754 of the
Code.
 
(b)  Imputed Interest.  For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.
 
Section 2.02  Exchange Basis Schedule.  Within 45 calendar days after the filing
of the U.S. federal income Tax return of the Corporation for each Taxable Year,
the Corporation shall deliver to each Principal a schedule (the “Exchange Basis
Schedule”) that shows, in reasonable detail, for purposes of federal income
Taxes, (a) the actual unadjusted Tax basis of the Exchange Assets as of each
applicable Exchange Date, (b) the Basis Adjustment with respect to the Exchange
Assets as a result of the Exchanges effected in such Taxable Year, calculated in
the aggregate, (c) the period or periods, if any, over which the Exchange Assets
are amortizable and/or depreciable and (d) the period or periods, if any, over
which each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets, shall be based on the Valuation Assumptions).  The
parties expect that all or substantially all of the Basis Adjustment with
respect to the Exchange Assets will relate to good will and/or going concern
value, which adjustment will be amortized over 15 years for U.S. federal income
tax purposes.
 
Section 2.03  Tax Benefit Schedule.  Within 45 calendar days after the filing of
the U.S. federal income Tax return of the Corporation for any Taxable Year, the
Corporation shall provide to each Principal a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year or, if applicable, a schedule showing, in reasonable
detail, that there is no Realized Tax Benefit or Realized Tax Detriment (a “Tax
Benefit Schedule”).  The Tax Benefit Schedule will become final as provided in
Section 2.04(a) and may be amended as provided in Section 2.04(b) (subject to
the procedures set forth in Section 2.04(b)).  Notwithstanding any other
provision of this Agreement, the Corporation may seek, at its own expense, an
opinion from a nationally recognized law firm or accounting firm regarding
whether any Basis Adjustment with respect to Exchange Assets will result in any
amortization or depreciation being available to the Corporation or AGI, in the
case of a separate state or local income tax return filed by AGI, and the
Corporation or AGI, in the case of a separate state or local income tax return
filed by AGI, shall be permitted to rely on such opinion in creating any Tax
Benefit Schedule.
 
Section 2.04  Procedures, Amendments.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)  Procedure.  Every time the Corporation delivers to the Applicable Principal
an applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.04(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, the Corporation shall also (i)
deliver to the Applicable Principal schedules and work papers providing
reasonable detail regarding the preparation of such Schedule and an Advisory
Firm Letter supporting such Schedule and (ii) allow the Applicable Principal
reasonable access, at no cost to the Applicable Principal, to the appropriate
representatives at the Corporation and the Advisory Firm in connection with a
review of such Schedule.  The applicable Schedule shall become final and binding
on all parties unless the Applicable Principal, within 30 calendar days after
receiving an Exchange Basis Schedule or amendment thereto or a Tax Benefit
Schedule or amendment thereto, provides the Corporation with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith.  If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days of receipt by the Corporation of
an Objection Notice with respect to such Exchange Basis Schedule or Tax Benefit
Schedule, the Corporation and the Applicable Principal shall employ the
reconciliation procedures as described in Section 7.09 (the “Reconciliation
Procedures”).
 
(b)  Amended Schedule.  The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Principal, (iii) to comply with the Expert’s determination
under the Reconciliation Procedures, (iv) to reflect a material change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a material change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vi) to adjust the Exchange Basis
Schedule to take into account payments made pursuant to this Agreement (such
Schedule, an “Amended Schedule”).
 
ARTICLE 3
TAX BENEFIT PAYMENTS
 
Section 3.01  Payments for Taxable Years Beginning on or after January 1, 2014.
 
(a)  Within ten business days of a Tax Benefit Schedule that was delivered to an
Applicable Principal becoming final in accordance with Section 2.04(a), the
Corporation shall pay to the Applicable Principal for such Taxable Year the Tax
Benefit Payment determined pursuant to Section 3.01(b).  Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to a bank
account of the Applicable Principal previously designated by such Principal to
the Corporation.  For the avoidance of doubt, no Tax Benefit Payment shall be
made in respect of estimated Tax payments, including U.S. federal income Tax
payments.
 
(b)  A “Tax Benefit Payment” means an amount, not less than zero, equal to (i)
100% of the Net Tax Benefit and the Interest Amount until the Principals have
received 85% of the Cumulative Net Realized Tax Benefit, then (ii) 0% of the Net
Tax Benefit and the Interest Amount, until the Corporation has received 15% of
the Cumulative Net Realized Tax Benefit and, thereafter, (iii) 85% of the sum of
the Net Tax Benefit and the Interest Amount.  The “Net
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Tax Benefit” for each Taxable Year shall be an amount equal to the excess, if
any, of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year over the total amount of payments previously made under this Section 3.01,
excluding payments attributable to the Interest Amount; provided, however, that
for the avoidance of doubt, no Principal shall be required to return any portion
of any previously received Tax Benefit Payment under any circumstances.  The
“Interest Amount” for a given Taxable Year shall equal the interest on the Net
Tax Benefit for such Taxable Year calculated at the Agreed Rate from the due
date (without regard to extensions) for filing the Corporation Return with
respect to Taxes for the most recently ended Taxable Year until the Payment
Date.
 
Section 3.02  Payment for the 2012 Taxable Year and Taxable Year(s) in Calendar
Year 2013.
 
(a)  Any amounts due and owing to the Principals pursuant to the Original
Agreement with respect to Imputed Interest and the Basis Adjustment that is
amortizable or depreciable for the 2012 taxable year which have not been paid on
or prior to the Closing Date (as defined in the Merger Agreement) shall be paid
(i) within 30 days of the filing of AGI’s 2012 tax returns, with respect to tax
savings related to the 2012 taxable year, and (ii) within 10 days of the filing
of AGI’s 2012 U.S. federal income tax return, with respect to tax refunds from
the carryback of the 2012 net operating loss to the 2011 taxable year.  For the
avoidance of doubt, the Principals will be paid 95% of the amount due to them
with respect to the 2012 taxable year on March 15, 2013, this amount is
estimated to be $4.9 million, and the amount to be paid to them with respect to
the tax refund from the 2011 taxable year is estimated to be $2.4 million.
 
(b)  Solely for purposes of the taxable years of AGI that begin on or after
January 1, 2013 and end on or prior to December 31, 2013, the Corporation shall
pay to the Principals on the Closing Date (as defined in the Merger Agreement)
85% of 35% of the amount of the Imputed Interest and the Basis Adjustment that
is amortizable or depreciable for such taxable years pursuant to U.S. federal
income tax law.  For the avoidance of doubt, the estimated amount of such
amortizable amount and Imputed Interest is, in the aggregate, $19.8 million and
the estimated amount of the payment to be made to the Principals is, therefore,
$7.0 million in the aggregate.
 
Section 3.03  No Duplicative Payments.  It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement.  Subject to the priority set forth in
Section 3.01(b), it is also intended that the provisions of this Agreement will
result in 85% of the Corporation’s Cumulative Net Realized Tax Benefit, or AGI’s
Cumulative Net Realized Tax Benefit, as applicable, and the Interest Amount
thereon, being paid to the Principals pursuant to this Agreement.  The
provisions of this Agreement shall be construed in the appropriate manner to
achieve these fundamental results.
 
Section 3.04  Pro Rata Payments.  For the avoidance of doubt, to the extent that
(i) the Corporation’s deductions or AGI’s deductions, as applicable, with
respect to any Basis Adjustment are limited in a particular Taxable Year or (ii)
the Corporation lacks sufficient funds to satisfy or is prevented under any
credit agreement or other arrangement from satisfying its obligations to make
all Tax Benefit Payments due in a particular Taxable Year, the limitation on
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
the deduction, or the Tax Benefit Payments that may be made, as the case may be,
shall be taken into account or made for the Applicable Principal in the same
proportion as Tax Benefit Payments would have been made absent the limitations
in clauses (i) and (ii) of this Section 3.04, as applicable.
 
ARTICLE 4
TERMINATION
 
Section 4.01  Early Termination and Breach of Agreement.
 
(a)  The Corporation may terminate this Agreement at any time by paying to the
Principals the Early Termination Payment; provided, however, that this Agreement
shall terminate only upon the receipt of the Early Termination Payment by all
Principals, and provided, further, that the Corporation may withdraw any notice
to execute its termination rights under this Section 4.01(a) prior to the time
at which any Early Termination Payment has been paid.  Upon payment of the Early
Termination Payments by the Corporation, neither the Principals nor the
Corporation shall have any further payment obligations under this Agreement,
other than for any (i) Tax Benefit Payment agreed by the Corporation acting in
good faith and the Applicable Principal to be due and payable but unpaid as of
the Early Termination Notice and (ii) Tax Benefit Payment due for the Taxable
Year ending with or including the date of the Early Termination Notice (except
to the extent that the amount described in clause (ii) is included in the Early
Termination Payment).
 
(b)  In the event that the Corporation breaches any of its material obligations
under this Agreement, whether as a result of failure to make any payment when
due, failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code, Title 11, U.S.C., or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (ii) any Tax Benefit Payment agreed by the
Corporation acting in good faith and any Applicable Principal to be due and
payable but unpaid as of the date of a breach, and (iii) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of a
breach.  Notwithstanding the foregoing, in the event that the Corporation
breaches this Agreement, the Principals shall be entitled to elect to receive
the amounts set forth in clauses (i), (ii) and (iii) above or to seek specific
performance of the terms hereof.  The parties agree that the failure to make any
payment due pursuant to this Agreement within three months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it shall not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due.
 
(c)  The Corporation, AGH and each of the Principals hereby acknowledge that, as
of the date of this Agreement, the aggregate value of the Tax Benefit Payments
cannot reasonably be ascertained for U.S. federal income Tax or other applicable
Tax purposes.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 4.02  Early Termination Notice.  If the Corporation chooses to exercise
its right of early termination under Section 4.01 above, the Corporation shall
deliver to each present or former Principal a notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporation’s intention to exercise such
right and showing in reasonable detail the calculation of the Early Termination
Payment.  The Early Termination Schedule shall become final and binding on all
parties unless an Applicable Principal, within 30 calendar days after receiving
the Early Termination Schedule, provides the Corporation with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”).  If the parties, for any reason, are unable to successfully resolve
the issues raised in such notice within 30 calendar days after receipt by the
Corporation of the Material Objection Notice, the Corporation and the relevant
Principal shall employ the Reconciliation Procedures as described in Section
7.09 of this Agreement.
 
Section 4.03  Payment upon Early Termination.
 
(a)  Within ten Business Days after the Early Termination Schedule has become
final and binding, the Corporation shall pay to each Applicable Principal an
amount equal to the Early Termination Payment.  Such payment shall be made by
wire transfer of immediately available funds to a bank account designated by the
Applicable Principal.
 
(b)  The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal with respect to the Applicable Principal the
present value, discounted at the Early Termination Rate as of such date, of all
Tax Benefit Payments that would be required to be paid by the Corporation to the
Applicable Principal beginning from the Early Termination Date and assuming that
the Valuation Assumptions are applied.
 
ARTICLE 5
SUBORDINATION AND LATE PAYMENTS
 
Section 5.01  Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Principals under this Agreement
(an “Exchange Payment”) shall rank subordinate and junior in right of payment to
any principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.
 
Section 5.02  Late Payments by the Corporation.  The amount of all or any
portion of any Exchange Payment not made to any Principal when due (without
regard to Section 5.01) under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Exchange Payment was due and payable.
 
ARTICLE 6
NO DISPUTES; CONSISTENCY; COOPERATION
 
Section 6.01  Principal Participation in the Corporation’s Tax Matters.  Except
as otherwise provided herein, the Corporation shall have full responsibility
for, and sole discretion
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
over, all Tax matters concerning the Corporation and its subsidiaries, including
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes.  Notwithstanding the foregoing, the
Corporation shall notify each relevant Principal of, and keep such Principal
reasonably informed with respect to the portion of any audit of the Corporation
and its subsidiaries by a Taxing Authority the outcome of which is reasonably
expected to affect the amount of any Basis Adjustment and shall provide to such
Principal reasonable opportunity to provide information and other input to the
Corporation, its subsidiaries and their respective advisors concerning the
conduct of any such portion of such audit.
 
Section 6.02  Consistency.  Except upon the written advice of an Advisory Firm
or except to the extent the Corporation’s reporting as described herein may
cause the gain recognized by an Applicable Principal from an Exchange to be
treated as ordinary income or short-term capital gain, the Corporation and the
Applicable Principal agree to report and cause to be reported for all purposes,
including U.S. federal, state, local and foreign Tax purposes and financial
reporting purposes, all Tax-related items (including the Basis Adjustment and
each Tax Benefit Payment) in a manner consistent with that specified by the
Corporation in any Schedule required to be provided by or on behalf of the
Corporation under this Agreement.  Any Dispute concerning such advice shall be
subject to the terms of Section 7.09.  In the event that an Advisory Firm is
replaced, such replacement Advisory Firm shall be required to perform its
services under this Agreement using procedures and methodologies consistent with
the previous Advisory Firm, unless (a) otherwise required by law or (b) the
Corporation and the Applicable Principal agree to the use of other procedures
and methodologies.
 
Section 6.03  Cooperation.  The Applicable Principal shall (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter
described in clause (a) above.  The Corporation shall reimburse the Applicable
Principal for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.01  Notices.  Any notice, request, claim, demand, approval, consent,
waiver or other communication required or permitted to be given to any party in
connection with this Agreement (each, a “Notice”) shall be in writing and shall
be (a) delivered in person, (b) sent by facsimile transmission (with the
original thereof also contemporaneously given by another method specified in
this Section 7.01), (c) sent by a nationally-recognized overnight courier
service, or (d) sent by certified or registered mail (postage prepaid, return
receipt requested), at the following locations (or at such other location for a
party as shall be specified to the other parties by like Notice).  Any Notice
shall only be duly given and effective upon receipt (or refusal of receipt).
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
If to the Corporation, to:
 
Aberdeen Asset Management Inc.
1735 Market Street
32nd Floor
Philadelphia, PA 19103
Attention:  Legal Department


with a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Facsimile: (212) 728-8111
Attention: Christopher J. Peters, Esq.
David K. Boston, Esq.


if to Richard C. Pell, to:


Richard C. Pell
c/o Artio Global Holdings, LLC
330 Madison Avenue
New York, NY 10017


with a copy to:


Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Facsimile: (212) 969-3459
Attention: Alan P. Parnes, Esq.
James P. Gerkis, Esq.


if to Rudolph-Riad Younes, to:


Rudolph-Riad Younes
c/o Artio Global Holdings, LLC
330 Madison Avenue
New York, NY 10017


with a copy to:


Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Facsimile: (212) 969-3459
Attention: Alan P. Parnes, Esq.
James P. Gerkis, Esq.
 
 
- 14 -

--------------------------------------------------------------------------------

 

 
Section 7.02  Counterparts.  This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall, taken together, be deemed to be one and the same instrument.
 
Section 7.03  Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement among the parties hereto and upon its
effectiveness as provided in Section 7.14 supersedes all other prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties hereto and
their respective heirs, successors, legal representatives and permitted assigns,
any rights or remedies hereunder.
 
Section 7.04  Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of New York, without regard
to the conflict of laws principles thereof that would mandate the application of
the laws of another jurisdiction.
 
Section 7.05  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, all other terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.
 
Section 7.06  Successors; Assignment; Amendments; and Waivers.
 
(a)  No Principal may assign this Agreement to any person without the prior
written consent of the Corporation; provided, however, that once an Exchange has
occurred, any and all payments that may become payable to a Principal pursuant
to this Agreement with respect to the Exchanged Units may be assigned to any
Person or Persons as long as any such Person has executed and delivered, or, in
connection with such assignment, executes and delivers, a joinder to this
Agreement, in form and substance substantially similar to Exhibit A to this
Agreement, agreeing to be bound by Section 7.12 and acknowledging specifically
the terms of Section 7.06(b).
 
(b)  Notwithstanding the foregoing provisions of this Section 7.06, no assignee
described in the proviso of Section 7.06(a) shall have any rights under this
Agreement except for the right to enforce its right to receive payments under
this Agreement.
 
(c)  Except with respect to Section 7.19, no provision of this Agreement may be
amended unless such amendment is approved in writing by each of the Corporation
and by
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Principals who would be entitled to receive at least two-thirds of the Early
Termination Payments payable to all Principals hereunder if the Corporation had
exercised its right of early termination on the date of the most recent Exchange
prior to such amendment (excluding, for purposes of this sentence, all payments
made to any Principal pursuant to this Agreement since the date of such most
recent Exchange); provided, however, that no such amendment shall be effective
if such amendment would have a disproportionate effect on the payments certain
Principals will or may receive under this Agreement unless all such Principals
disproportionately effected consent in writing to such amendment.  No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.
 
(d)  Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, permitted assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
 
Section 7.07  Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
Section 7.08  Resolution of Disputes.
 
(a)  Any and all claims, disputes and other disagreements arising hereunder
(each, a “Dispute”) which are not governed by Section 7.09, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or non-
performance of this Agreement (including the validity, scope and enforceability
of this Section 7.08 and Section 7.09) shall be governed by this Section
7.08.  The parties hereto shall attempt in good faith to resolve all Disputes by
negotiation.  If a Dispute between the parties hereto cannot be resolved in such
manner, such Dispute shall, at the request of any party, after providing written
notice to the other party or parties to the Dispute, be submitted to arbitration
in New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect.  The proceeding shall be
confidential.  The party initially asserting the Dispute (the “Initiating
Party”) shall notify the other party (the “Responding Party”) of the name and
address of the arbitrator chosen by the Initiating Party and shall specifically
describe the Dispute in issue to be submitted to arbitration.  Within 30 days of
receipt of such notification, the Responding Party shall notify the Initiating
Party of its answer to the Dispute, any counterclaim which it wishes to assert
in the arbitration and the name and address of the arbitrator chosen by the
Responding Party.  If the Responding Party does not appoint an arbitrator during
such 30-day period, appointment of the second arbitrator shall be made by the
American Arbitration Association upon request of the Initiating Party.  The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed.  If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
of the second arbitrator, the third arbitrator will be appointed by the American
Arbitration Association upon the request of the arbitrators or either of the
parties.  In all cases, the arbitrators must be persons who have substantial
experience in tax matters and are lawyers admitted to the practice of law in the
State of New York.  The arbitrators will act by majority decisions.  Any
decision of the arbitrators shall (i) be rendered in writing and shall bear the
signatures of at least two arbitrators, and (ii) identify the members of the
Panel, and the time and place of the award granted.  Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction.  The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration.  The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence.  The parties hereto shall cause to be kept a record of
the proceedings of any matter submitted to arbitration hereunder.  Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings.  In addition to monetary damages, the arbitrator shall
be empowered to award equitable relief, including an injunction and specific
performance of any obligation under this Agreement.  The arbitrator is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute.  The award shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues, or
accounting presented to the arbitral tribunal.  Judgment upon any award may be
entered and enforced in any court having jurisdiction over a party or any of its
assets.
 
(b)  Notwithstanding the provisions of Section 7.08(a), the Corporation may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this Section 7.08(b), each Principal (i) expressly
consents to the application of Section 7.08(c) to any such action or proceeding,
(ii) agrees that proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as such Principal’s agent for service of process in connection with
any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Principal in writing of any such service
of process, shall be deemed in every respect effective service of process upon
the Principal in any such action or proceeding.
 
(c)  The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby that is brought in
accordance with Section 7.08(b) shall be brought and maintained exclusively in
the United States District Court for the Southern District of New York or the
Supreme Court of the State of New York located in the County of New York.  Each
of the parties irrevocably consents to submit to the personal jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding.  Process in any such suit, action or proceeding in
such courts may be served, and shall be
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
effective, on any party anywhere in the world, whether within or without the
jurisdiction of any such court, by any of the methods specified for the giving
of Notices pursuant to Section 7.01.  Each of the parties irrevocably waives, to
the fullest extent permitted by law, any objection or defense that it may now or
hereafter have based on venue, inconvenience of forum, the lack of personal
jurisdiction and the adequacy of service of process (as long as the party was
provided Notice in accordance with the methods specified in Section 7.01) in any
suit action or proceeding brought in such courts.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 7.09  Reconciliation.  In the event that the Corporation and the
relevant Principal are unable to resolve a disagreement with respect to the
matters governed by Sections 2.04, 4.02 and 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties.  The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the relevant Principal or other
actual or potential conflict of interest.  If the parties are unable to agree on
an Expert within 15 days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise.  The Expert shall resolve any matter
relating to the Exchange Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within 30 calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within 15 calendar days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on such date and
such Tax Return may be filed as prepared by the Corporation, subject to
adjustment or amendment upon resolution.  In the event that this reconciliation
provision is utilized, the fees of the Expert shall be paid in proportion to the
manner in which the dispute is resolved, such that, for example, if the entire
dispute is resolved in favor of the Corporation, the relevant Principal shall
pay all of the fees, or if the items in dispute are resolved 50% in favor of the
Corporation and 50% in favor of the relevant Principal, each of the Corporation
and the relevant Principal shall pay 50% of the fees of the Expert.  Any Dispute
as to whether a Dispute is a Reconciliation Dispute within the meaning of this
Section 7.09 shall be decided by the Expert.  The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the relevant Principal and
may be entered and enforced in any court having jurisdiction.
 
Section 7.10  Withholding.  The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign Tax
law.  To the extent that amounts are so withheld and
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
paid over to the appropriate Taxing Authority by the Corporation, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Applicable Principal.
 
Section 7.11  Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.
 
(a)  For the avoidance of doubt, the parties acknowledge that the Corporation is
a member and parent of one or more affiliated or consolidated groups of
corporations that file a consolidated income tax return pursuant to Sections
1501, et. seq. of the Code and corresponding provisions of state and local law
and that  (i) the provisions of this Agreement shall be applied with respect to
each group as a whole and (ii) Tax Benefit Payments, Early Termination Payments
and other applicable items hereunder shall be computed with reference to the
consolidated Taxable income of each group as a whole.
 
(b)  If the Corporation or AGI becomes a member of another affiliated or
consolidated group of corporations that files a consolidated income Tax return
pursuant to Sections 1501, et seq. of the Code or any corresponding provisions
of state, local or foreign law, then: (i) the provisions of this Agreement shall
be applied with respect to such group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated Taxable income of such group as a
whole.
 
(c)  If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated Tax return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully Taxable transaction on the date of such contribution.  The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset, plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or (ii)
the amount of debt allocated to such asset, in the case of a contribution of a
partnership interest.
 
Section 7.12  Confidentiality.
 
(a)  Each Principal and assignee acknowledges and agrees that the information of
the Corporation and of its Affiliates is confidential and, except in the course
of performing any duties as necessary for the Corporation and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement, such
person shall keep and retain in the strictest confidence and not disclose to any
Person any confidential matters, acquired pursuant to this Agreement, of the
Corporation and its Affiliates and successors, concerning AGH and its Affiliates
and successors or the other Principals, learned by the Principal heretofore or
hereafter.  This Section 7.12(a) shall not apply to (i) any information that has
been made publicly available by the Corporation or any of its Affiliates,
becomes public knowledge (except as a result of an act of such Principal in
violation of this Agreement) or is generally known to the business community and
(ii) the disclosure of information to the extent necessary for a Principal to
prepare and file his or her Tax returns, to respond to any inquiries regarding
the same from any Taxing authority or to prosecute or defend any action,
proceeding or audit by any Taxing authority with respect to
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
such returns.  Notwithstanding anything to the contrary herein, each Principal
and assignee (and each employee, representative or other agent of such Principal
or assignee, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporation,
AGH, the Principals and their Affiliates, and any of their transactions, and all
materials of any kind (including opinions or other Tax analyses) that are
provided to the Principals relating to such Tax treatment and Tax structure.
 
(b)  If a Principal or assignee commits a breach, or threatens to commit a
breach, of any of the provisions of Section 7.12(a), the Corporation shall have
the right and remedy to have the provisions of Section 7.12(a) specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Corporation or any of its Subsidiaries or the other
Principals and the accounts and funds managed by the Corporation and that money
damages alone shall not provide an adequate remedy to such Persons.  Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.
 
Section 7.13  Effect of Merger on Prior Agreement.  For the avoidance of doubt,
the parties hereto agree that the transactions contemplated by the Merger
Agreement shall not constitute a Change of Control under the provisions of the
Original Agreement.
 
Section 7.14  Effectiveness: Termination.  Except for Section 7.19, this
Agreement shall become effective upon the Effective Time (as defined in the
Merger Agreement).  Section 7.19 of this Agreement shall become effective on the
date hereof.  This Agreement shall terminate upon the termination of the Merger
Agreement in accordance with its terms.
 
Section 7.15  U.S. Subsidiaries.  For so long as Guarantor owns, directly or
indirectly, 50% or more of the voting stock of the Corporation, Guarantor hereby
agrees and covenants, subject to Section 7.11, that any corporation or other
entity taxable as a corporation for U.S. federal income tax purposes (i) which
is created or organized in or under the laws of the United States, any state
thereof or the District of Columbia and (ii) of which Guarantor owns or
hereinafter shall own, directly or indirectly, stock meeting the stock ownership
requirements described in Section 1504(a)(2) of the Code shall be included in
the U.S. consolidated federal income tax group of which the Corporation is the
parent.
 
Section 7.16  Acknowledgment.  The Principals acknowledge that the Corporation
has made available to the Principals or their representatives information
regarding the U.S. tax attributes (including net operating losses) of the
Corporation.
 
Section 7.17  Good Faith and Fair Dealing.  This Agreement imposes upon each
party a duty of good faith and fair dealing in such party’s performance of its
obligations under this Agreement that is co-extensive with the implicit duties
of good faith and fair dealing under applicable New York law.  In furtherance of
the foregoing, the Corporation shall not take any action a principal intended
purpose of which is to avoid or seek to avoid the Corporation’s performance of
its obligations under this Agreement.  The foregoing is not intended in any way
to limit the ability of the Corporation to acquire or dispose of any entities or
assets, unless a
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
principal intended purpose of such acquisition or disposition is to avoid or
seek to avoid the Corporation’s performance of its obligations under this
Agreement.
 
Section 7.18  Assumption Agreement.  If the Corporation or AGI (or any direct or
indirect parent entity of the Corporation or AGI for which the Corporation or
AGI constitutes a majority of such parent entity’s assets (other than in any
case the ultimate parent entity of the Corporation or AGI), hereinafter
“Holdco”) shall consolidate with or merge into another Person or shall transfer,
convey, sell, lease or otherwise dispose of all or substantially all of its
properties and assets (whether in one transaction or a series of transactions)
to another Person, or stock or other equity interests of the Corporation or AGI
or Holdco shall be sold, transferred or otherwise conveyed to another Person
(each of the foregoing, a “Transaction”), then the Corporation shall cause the
Person formed by such consolidation or into which the Corporation, AGI or Holdco
is merged (unless the Corporation or AGI or Holdco is the surviving entity in
such consolidation or merger) or the Person which acquires by transfer,
conveyance, sale, lease or other disposition of all or substantially all of the
properties and assets of the Corporation or AGI or Holdco or acquires stock or
other equity interests of the Corporation or AGI or Holdco (for purposes of this
section, a “Successor Company”) to be a corporation or partnership that shall
expressly assume, prior to or concurrently with (and as a condition to) the
Transaction, by an assumption agreement executed and delivered to the
Principals, in form and substance reasonably satisfactory to the Principals, the
due and punctual payments of all amounts hereunder and the due and punctual
performance of every covenant and agreement herein on the part of the
Corporation or AGI or Holdco to be performed or observed.  Additionally, if at
the time of the consummation of the Transaction the Successor Company would not
be reasonably capable of satisfying the then remaining likely payment
obligations to the Principals under this Agreement when and as such obligations
become due, then, prior to or concurrently with (and as a condition to) the
Transaction, the Corporation or AGI or Holdco shall provide, or cause the
Successor Company to provide, credit support as of the consummation of the
Transaction such that, after taking into account such credit support, such then
remaining likely payment obligations to the Principals under this Agreement
would be, as of the consummation of the Transaction, reasonably capable of being
satisfied when they become due.
 
Section 7.19  Principals.
 
(a)  Track Record.  Notwithstanding any confidentiality or other provisions
contained elsewhere in this Agreement or in any other agreement, effective as of
the Effective Time (as defined in the Merger Agreement), AGI agrees that it
shall not object to the use or disclosure by the Principals, either together or
individually, for marketing or any other purpose, subject to and in a manner
consistent with any applicable laws, of the historic performance data and track
record in its entirety relating to any publicly or privately offered pooled
investment funds, separately managed accounts or other investment partnerships,
vehicles or accounts, or any combination thereof, which are (or were) managed by
AGI or any of its subsidiaries and with respect to which either Principal had
significant management, executive or investment responsibilities.  Subject to
the Principals’ compliance with any confidentiality or data privacy requirements
reasonably requested by AGI, which requirements shall be consistent with the
provisions hereof, upon reasonable prior notice, AGI shall provide the
Principals with access to such historical data (and any related back up data and
records, including without limitation brokerage statements and financial
statements) then in the possession of AGI and commercially
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
reasonably retrievable in order to permit the Principals, or their duly
authorized agents, to calculate, prepare and verify past performance results for
such accounts in a manner and format compliant with applicable law and Global
Investment Professional Standards (to the extent such data has been reported by
AGI consistent with GIPS).  The Principals shall be responsible for the
incremental costs, if any, of maintaining and providing access to such data.
 
(b)  Non-Solicitation.  Any provision of the Exchange Agreement or an employment
agreement governing the employment of a Principal to the contrary
notwithstanding, each Principal agrees and covenants, that he shall not, either
individually or acting through a jointly controlled corporation or partnership,
directly or indirectly, solicit the institutional clients listed in Exhibit B of
either the Artio International Equity Fund or the Artio International Equity II
Fund (collectively, the “Funds”) for a period of one (1) year from the Effective
Time (as defined in the Merger Agreement), including without limitation,
soliciting intermediaries or affiliates in an effort to solicit the clients
listed in Exhibit B or targeted marketing of the Funds’ retail or institutional
clients; provided that, the Principals shall not be prohibited from (x)
generalized marketing and advertising or (y) providing investment management
services to clients or investors who were not solicited in violation of the
foregoing and have contacted the Principals.  In the event that AGI terminates a
Principal’s employment without “Cause” (as defined in such Principal’s
employment agreement) or if a Principal terminates his employment with Good
Reason (as defined in such Principal’s employment agreement) prior to the
Closing, then such Principal shall no longer be subject to the restrictions set
forth in this Section 7.19(b).  Notwithstanding the foregoing, the parties agree
that the non-solicitation and non-compete restrictions imposed on the Principals
pursuant to the Exchange Agreement shall be waived solely to the extent
necessary to permit the Principals, acting individually or through a jointly
controlled partnership or corporation, to operate a registered investment
adviser offering mutual funds, privately offered funds and separately managed
accounts to institutional and retail clients subject to compliance with the
restrictions contained herein.
 
(c)  Good Reason.  Each Principal represents and warrants that (i) to such
Principal’s knowledge, no event or circumstance has occurred that has given rise
to “Good Reason” (as defined in the Exchange Agreement) with respect to the
Principal and (ii) the transactions contemplated by the Merger Agreement do not,
and will not, give rise to “Good Reason” (as defined in the Exchange Agreement)
with respect to the Principal.
 
(d)  Other Agreements.  Guarantor hereby agrees that Richard C. Pell will not be
identified by Guarantor as a Section 2.2(a)(iii) Employee for purposes of
Section 2.2 of the Merger Agreement.
 
 
 
 
[Signature page follows.]
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Corporation, AGI, AGH and each Principal have duly
executed this Agreement as of the date first written above.
 
 

 
ABERDEEN ASSET MANAGEMENT INC.
                   
By:
/s/ Andrew A. Smith       Name: Andrew A. Smith       Title: Director and Chief
Operating Officer          

 

 
ARTIO GLOBAL INVESTORS INC.
                   
By:
/s/ Frank Harte       Name: Frank Harte       Title: Chief Financial Officer    
     

 

 
ARTIO GLOBAL HOLDINGS LLC
                   
By:
/s/ Frank Harte       Name: Frank Harte       Title: Chief Financial Officer    
                                /s/ Richard C. Pell       Richard C. Pell      
        /s/ Rudolph-Riad Younes       Rudolph-Riad Younes  


Solely for the purpose of Section 7.15 hereof and the following guarantee:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, for so long as Guarantor owns, directly or indirectly, 50%
or more of the voting stock of the Corporation, Guarantor hereby unconditionally
guarantees the due and punctual payment and performance of all of the
Corporation’s obligations to the Principals under this Agreement.  This guaranty
is an irrevocable guaranty of payment and performance (and not just of
collection) and shall continue in effect notwithstanding any extension or
modification of the terms of the Agreement or any assumption of any such
guaranteed obligation by any other party.
 

 
ABERDEEN ASSET MANAGEMENT PLC
                   
By:
/s/ Gary R. Marshall       Name: Gary R. Marshall       Title: Authorized
Signatory          

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
JOINDER
 
This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of _________________, by and among Aberdeen Asset Management
Inc., a Delaware corporation (the “Corporation”), Artio Global Holdings LLC, a
Delaware limited liability company (“AGH”) and ________________ (“Permitted
Transferee”).
 
WHEREAS, the Permitted Transferee is required to execute and deliver this
Joinder pursuant to Section 7.06 of the Tax Receivable Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:
 
Section 1.1.  Definitions.  To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.
 
Section 1.2.  Joinder.  Permitted Transferee hereby acknowledges and agrees to
become a “Principal” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement.
 
Section 1.3.  Notice.  Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.
 
Section 1.4.  Governing Law.  THIS JOINDER SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD MANDATE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
 
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.
 
 

    [PERMITTED TRANSFEREE]                               Name          Title   
             
Address for Notices:
 

 


 
 
 

 
 
Signature Page for Joinder by _______________
 
to the Tax Receivable Agreement
 
 
   

--------------------------------------------------------------------------------